Quillian, Presiding Judge.
Defendant appeals his conviction for burglary. Held:
The evidence showed that when the crime was discovered by the returning occupants of the burglarized house, defendant’s car was backed up to the house with the motor running. The defendant came from around the corner of the house shortly thereafter and gave an exculpatory explanation of his presence. A deputy sheriff arrived in a few moments and listened to what the occupants and defendant had to say, including defendant’s explanation of how he came to be there. The defendant then volunteered to the deputy that he was scared. When the deputy asked why, he responded that he was on ten years probation. The statement that he was on ten years probation was admitted in evidence over defendant’s objection.
Defendant’s sole enumeration of error is that the admission of the statement that he was on ten years probation improperly put his character in evidence and was obtained by unwarned custodial interrogation.
The only evidence of the statement came from the deputy. His testimony in. a Jackson v. Denno hearing, although somewhat confusing, was that he did not consider the defendant a suspect or place him under arrest until after defendant said he was on *334probation. The trial court found that the statement was not the result of custodial interrogation. We find that this ruling was not clearly erroneous and do not disturb it. Phillips v. State, 238 Ga. 497, 499 (233 SE2d 758).
Submitted February 13, 1980
Decided April 11, 1980.
David A. Fox, for appellant.
JeffC. Wayne, District Attorney, for appellee.
Unless the defendant opens the issue, evidence of other criminal activity is generally inadmissible. "However, where such evidence of other criminal transactions is a part of the res gestae... such evidence is admissible as an exception to this general rule. [Cits.]” Spurlin v. State, 228 Ga. 2, 5 (183 SE2d 765). From the evidence we find that the statement was properly admitted as part of the res gestae. The statement also was admissible as a part of the circumstances surrounding the defendant’s arrest. Lenear v. State, 239 Ga. 617 (3, 4) (238 SE2d 407).
Accordingly, the trial court did not err in permitting the statement into evidence.

Judgment affirmed.


Deen, C. J., McMurray, P. J., Shulman, Banke and Birdsong, JJ., concur. Smith, Carley and Sognier, JJ., dissent.